DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, final filed on September 29, 2020, is accepted.
Claims 1 – 20 are being considered on the merits.

Drawings
The drawings, filed on September 29, 2020, are accepted.

Specification
The specification, filed on September 29, 2020, is accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 8 – 14, and 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160241523 A1 to Ahn et al., (hereinafter, “Ahn”) in view of US 20160125201 A1 to Villatel et al., (hereinafter, “Villatel”).
Regarding claim 1, Ahn teaches a system, comprising: a first processing component arranged in a secure domain of the system; [Ahn, para. 9 discloses to provide a secure message transmission apparatus and a processing method thereof which can encrypt or decrypt a message in a secure domain which is based on a secure operating system] a second processing component arranged outside of the secure domain of the system; [Ahn, para. 9 discloses a non-secure domain which is based on a non-secure operating system. Para. 11 discloses a control unit having a secure domain and a non-secure domain which are based on a secure operating system and a non-secure operating system, respectively, and which are physically separated from each other, said control unit including processing circuitry configured to receive a message as input in the secure domain and to encrypt the received massage, and to deliver the encrypted message to the non-secure domain and to transmit the encrypted message to a message service apparatus through the communication unit.], but Ahn does not teach one or more hardware accelerators to perform operations in association with providing communication security for the system, wherein the one or more hardware accelerators are accessible by the first processing component via a channel in the secure domain, and wherein the one or more hardware accelerators are accessible by at least the second processing component via a channel outside of the secure domain.
However, Villatel does teach one or more hardware accelerators to perform operations in association with providing communication security for the system, wherein the one or more hardware accelerators are accessible by the first processing component via a channel in the secure domain, [Villatel, para. 46 discloses the non-secure domain operating system (and its TrustZone® driver(s)) sends its request to the configuration-service application 30 via the monitor mode. The request is made in accordance with the API 60 associated with the configuration-service application and with the underlying communication channel with the Secure World (typically the SMC API). According to requirements, a single request from the NS application may entail a need for plural changes to be made to secure properties of a protected hardware component and/or for changes to be made to secure properties of plural protected hardware components.] and wherein the one or more hardware accelerators are accessible by at least the second processing component via a channel outside of the secure domain. [Villatel, para. 53 discloses a cryptographic accelerator arranged to be useable by non-secure domain devices and applications. For security reasons, the cryptographic keys may need to be hidden from the non-secure domain. Accordingly, properties of the cryptographic accelerator which relate to key management are set as secure properties and the configuration-service application offers a key management service to the non-secure domain via the configuration-service API]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Villatel’s system with Ahn’s system, with a motivation to configure a secure property of a hardware component, using the configuration-service application 30, at the request of an application executing in the non-secure world. [Villatel, para. 44]

Regarding claim 2, modified Ahn teaches the system of claim 1, but Ahn does not teach further comprising a mapping component to provide mapping of the one or more hardware accelerators to the channel in the secure domain or to the channel outside of the secure domain.
However, Villatel does teach further comprising a mapping component to provide mapping of the one or more hardware accelerators to the channel in the secure domain or to the channel outside of the secure domain. [Villatel, para. 34 discloses the configuration-service application 30 performs the service of modifying the configuration of secure properties of a number of hardware components 20 in the data processing system in response to requests from other applications or devices. The requests may comprise, for example requests from non-secure domain applications 50 or non-secure domain devices. The requests are transferred to the configuration-service application 30 by the non-secure domain operating system and its TrustZone® driver, in accordance with an API 60 associated with the configuration-service application 30. The API 60 of the configuration-service application 30 is typically built on top of the SMC Calling Convention proposed by ARM Limited, although other approaches may be used. Incidentally, the operating system of the non-secure domain may itself request the configuration-service application 30 to make changes in the configuration of a secure property of a protected hardware component.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Villatel’s system with Ahn’s system, with a motivation to configure a secure property of a hardware component, using the configuration-service application 30, at the request of an application executing in the non-secure world. [Villatel, para. 44]

Regarding claim 3, modified Ahn teaches the system of claim 1, but Ahn does not teach further comprising an access restriction component to manage access to the one or more hardware accelerators via the channel outside of the secure domain.
However, Villatel does teach further comprising an access restriction component to manage access to the one or more hardware accelerators via the channel outside of the secure domain. [Villatel, para. 42 discloses a security framework using TrustZone® technology (i.e. using the TrustZone® bus fabric and security extensions) some hardware components may be permanently assigned either to the secure domain or to the non-secure domain. Other hardware components, e.g. peripherals such as a keyboard or display, may be assigned to the secure domain temporarily for just the time necessary for the implementation of a specific security function and then they may be released back to the non-secure domain when performance of the security function completes.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Villatel’s system with Ahn’s system, with a motivation to configure a secure property of a hardware component, using the configuration-service application 30, at the request of an application executing in the non-secure world. [Villatel, para. 44]

Regarding claim 4, modified Ahn teaches the system of claim 3, but Ahn does not teach wherein the access restriction component is configurable by the first processing component arranged in the secure domain.
However, Villatel does teach	wherein the access restriction component is configurable by the first processing component arranged in the secure domain. [Villatel, para. 38 discloses the dynamic assignment of a hardware component to the secure domain is performed using a TrustZone Protection Controller (TZPC) which appropriately sets the relevant control input to a bridge that connects to a bus on which hardware component communicates. The configuration-service application 30 may use the TZPC to assign a hardware component to the secure domain, thereby setting properties of the hardware component to the secure state.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Villatel’s system with Ahn’s system, with a motivation to configure a secure property of a hardware component, using the configuration-service application 30, at the request of an application executing in the non-secure world. [Villatel, para. 44]

Regarding claim 5, modified Ahn teaches the system of claim 1, but Ahn does not teach further comprising a masking component to provide key masking for a key associated with the first processing component during use of the key by any of the one or more hardware accelerators.
	However, Villatel does teach further comprising a masking component to provide key masking for a key associated with the first processing component during use of the key by any of the one or more hardware accelerators. [Villatel, para. 53 discloses a cryptographic accelerator arranged to be useable by non-secure domain devices and applications. For security reasons, the cryptographic keys may need to be hidden from the non-secure domain. Accordingly, properties of the cryptographic accelerator which relate to key management are set as secure properties and the configuration-service application offers a key management service to the non-secure domain via the configuration-service API]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Villatel’s system with Ahn’s system, with a motivation to configure a secure property of a hardware component, using the configuration-service application 30, at the request of an application executing in the non-secure world. [Villatel, para. 44]

As per claim 6, modified Ahn teaches the system of claim 1, further comprising: a first memory for storing keys associated with the first processing component, [Ahn, para. 76 discloses the secure domains 320a and 320b may further include security key storage units 323a and 323b that store multiple encryption/decryption keys which are used to encrypt messages which are input through the secure message processing units 321a and 321b, or are used to decrypt encrypted secure messages received by the communication units 301a and 301b.] and a second memory for storing keys associated with the second processing component, the second memory being separate from the first memory. [Ahn, para. 80 discloses the generated first encryption/decryption keys may be exchanged between the communication units 301a and 301b of the respective terminal apparatuses 201a and 201b, and may be stored in the respective security key storage units 323a and 323b. For example, the first encryption key may be stored in the security key storage unit 323a of the transmission-side terminal 201a, and the first decryption key may be stored in the security key storage unit 323b of the reception-side terminal 201b.]

Regarding claim 8, modified Ahn teaches the system of claim 1, but Ahn does not teach wherein the first processing component is a component of a hardware security module (HSM), the HSM being access restricted.
However, Villatel does teach further comprising a data clearing component to clear data from the one or more hardware accelerators after an operation requested by the first processing component is completed. [Villatel, para. 12 discloses Certain processor devices have among their operating modes a system management mode (SMM mode). For example, SMM mode is available in Intel Corp.'s x86 family of CPUs from 386SL onward. SMM mode is a highly-privileged operating mode entered via an SMI interrupt which causes program execution to pass to a handler in a secure memory area (SMRAM) that is inaccessible to the operating system and to application software or general-purpose system software. The memory location of the handler is designated by firmware during system boot. Para. 13 discloses in data processing systems having an x86 family architecture sometimes a hardware component may have a secure property that may only be set or changed when the processor is operating in SMM mode. In other words, the configuration of the secure property is an activity reserved to privileged software, thereby improving security.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Villatel’s system with Ahn’s system, with a motivation to configure a secure property of a hardware component, using the configuration-service application 30, at the request of an application executing in the non-secure world. [Villatel, para. 44]

Regarding claim 9, modified Ahn teaches the system of claim 1, but Ahn does not teach wherein the one or more hardware accelerators include at least one of a cryptographic accelerator or a hash accelerator.
However, Villatel does teach wherein the one or more hardware accelerators include at least one of a cryptographic accelerator or a hash accelerator. [Villatel, para. 16 discloses processing systems and methods according to the present disclosure which provide security to properties of their hardware components will be described below and a specific example application will be described in the context of providing security to a cryptographic hardware accelerator. Para. 65 discloses the protected hardware component is a cryptographic accelerator 300, and the sensitive portion of the cryptographic accelerator 300 is the key register 310 whose contents must be kept confidential.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Villatel’s system with Ahn’s system, with a motivation to configure a secure property of a hardware component, using the configuration-service application 30, at the request of an application executing in the non-secure world. [Villatel, para. 44]

	Regarding claim 10 – 14, they have features similar to features in claim 1 – 6, therefore, they are rejected in the same manner.

Regarding claim 16, it has features similar to features in claim 9, therefore, it is rejected in the same manner.

Regarding claim 17, it has features similar to features in claim 1, therefore, it is rejected in the same manner.

Regarding claim 18 – 19, they have features similar to features in claim 5 – 6, therefore, they are rejected in the same manner.

Claims 7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160241523 A1 to Ahn et al., (hereinafter, “Ahn”) in view of US 20160125201 A1 to Villatel et al., (hereinafter, “Villatel”) in further view of US 20180267726 A1 to Sun et al., (hereinafter, “Sun”).
Regarding claim 7, modified Ahn teaches the system of claim 1, but modified Ahn does not teach further comprising a data clearing component to clear data from the one or more hardware accelerators after an operation requested by the first processing component is completed.
However, Sun does teach further comprising a data clearing component to clear data from the one or more hardware accelerators after an operation requested by the first processing component is completed. [Sun, para. 103 discloses the processor performs step S32 or the predetermined memory region accessed by the operation is changed from the second state to the first state when it is determined that the operation of the hardware unit is completed, an instruction is issued to the memory controller to indicate that the value of the first control bit of the memory page associated with the predetermined memory region needs to be changed. More specifically, the memory controller calculates the value of the second control bit of the memory page of which the first control bit needs to be changed, and determines whether the obtained value of the second control bit is the third word representing that the memory page belongs to the security memory region. If so, the data of the memory page is cleared to ensure that the operation data of the hardware unit in a security data is not unlawfully acquired by a subsequently accessing processor or hardware unit.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Sun’s system with modified Ahn’s system, with a motivation to prevent rollback attack or theft of security data, the memory controller determines whether the memory page belongs to the security memory region. [Sun, para. 103]

Regarding claim 15, it has features similar to features in claim 7, therefore, it is rejected in the same manner.

Regarding claim 20, it has features similar to features in claim 7, therefore, it is rejected in the same manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893. The examiner can normally be reached Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.P./Patent Examiner, Art Unit 2434                                                                                                                                                                                                        
/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434